Citation Nr: 9927808	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased evaluation for scapulothoracic 
syndrome of the right shoulder, currently rated as 20 percent 
disabling.

Entitlement to an increased evaluation for scapulothoracic 
syndrome of the left shoulder, currently rated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO rating decision that denied 
increased evaluations for scapulothoracic syndrome of the 
right and left shoulders (each rated 10 percent).  In May 
1997, the Board remanded the case to the RO for additional 
development.

A June 1998 RO rating decision increased the evaluations for 
the right and left shoulder conditions from 10 to 20 percent.  
Since the maximum schedular ratings were not assigned for the 
right and left shoulder disorders, the case was submitted to 
the Board for appellate consideration.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In November 1998, the Board remanded the 
case to the RO for additional development.  The case was 
returned to the Board in 1999.


FINDINGS OF FACT

1.  The scapulothoracic syndrome of the right and left 
shoulders is manifested primarily by pain that limits 
function or motion of the right and left arms to about 
shoulder levels, produces slight functional impairment or 
limitation of motion of the cervical spine, and produces 
moderate functional impairment or limitation of motion of the 
thoracic spine.

2.  Symptoms of the scapulothoracic syndrome of the right and 
left shoulders that limit function or motion of the right arm 
to midway between the side and shoulder level, limit function 
or motion of the left arm to 25 degrees from the side, 
produce moderate functional impairment or limitation of 
motion of the cervical spine or severe functional impairment 
or limitation of motion of the thoracic spine are not found.


CONCLUSION OF LAW

The criteria for ratings in excess of 20 percent for 
scapulothoracic syndrome of the right and left shoulders are 
not met; the criteria for additional separate ratings of 
10 percent for pain of the cervical spine and pain of the 
thoracic spine are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Codes 
5201, 5290, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from April 1979 to April 1981.

Service medical records show that the veteran was seen for 
right and left shoulder problems.  A May 1981 RO rating 
decision granted service connection for scapulothoracic 
syndrome of the right and left shoulders, and assigned a 
10 percent rating for each disability, effective from May 
1981.  These ratings remained unchanged until the June 1998 
RO rating decision increased them to 20 percent.

Private medical reports of the veteran's treatment from 1988 
to 1997 show that he was seen for various conditions, 
including back and shoulder pain.  A report of his treatment 
in May 1992 notes his complaints of persistent back pain 
located in the cervical and thoracic regions, and that he 
experienced minimal relief from medication.  A report of his 
treatment in November 1992 notes that he complained of left 
shoulder pain.  There was full range of motion of this 
shoulder.  A report of his treatment in January 1994 shows 
that he had recurrent back pain secondary to scapulothoracic 
syndrome.  The private medical reports reveal that the 
veteran uses pain medication and is occasionally advised by 
his physician to take time off from work due to exacerbation 
of his chronic back and shoulder pain.

VA medical reports show that the veteran was seen for 
problems related to his scapulothoracic syndrome of the 
shoulders in 1994 and 1995.  A report of his treatment in 
November 1994 notes that he had generally been in good health 
with the exception of a chronic pain under his scapulae and 
in the back of his neck that had been increasing in severity 
since 1980.  He described a burning irritation under both 
shoulder blades, up the back of his neck, and more recently 
involving the shoulders.  The pain was always present and he 
reported episodes of increased severity.  He stated that the 
pain kept him from moving his arms and neck, and kept him 
from lying flat on his back comfortably.  Neurological 
evaluation revealed no significant deficits.

A VA report of the veteran's treatment in January 1995 
reveals that he had normal range of motion of the shoulders.  
There was significant crepitus noted with protraction and 
retraction of the scapulae, bilaterally, with some pain noted 
on motion.  Tenderness was noted in the shoulder girdle 
muscles, bilaterally, to palpation.  The impression was 
possible scapulothoracic syndrome.

A VA report of the veteran's treatment in February 1995 notes 
that the veteran had scapulothoracic pain.  There was 
crepitus on protraction, retraction, and depression of the 
shoulders.  There were tender points at the nuchal crests, 
left low cervical transverse area, bilateral trapezius, and 
supraspinous muscle origins. The impressions were 
scapulothoracic syndrome, bilateral; and myofascial pain, 
shoulder girdles.

The veteran underwent a VA medical examination in March 1995.  
There was severe pain that extended from the thoracic 2 area 
down to thoracic 6.  He complained of chronic pain beneath 
his scapula.  Range of motion of the lower back was flexion 
to 80 degrees, extension to 15 degrees, left lateral flexion 
to 20 degrees, right lateral flexion to 25 degrees, and left 
and right rotation to 35 degrees.  The impression was 
scapula-thoracic syndrome, left and right.  

A private medical report dated in December 1996 notes that 
the veteran's chronic pain syndrome had recently been 
aggravated by job duties and that he was recommended for a 2 
week period of rest.

In July 1997, the veteran underwent a VA compensation 
examination.  On touching of the skin of the shoulders, the 
veteran winced with pain.  There was no apparent swelling or 
deformity of the shoulders.  On manipulation of the 
shoulders, there was a snapping sound that appeared to be 
coming from the scapula.  The examiner thought the sound came 
from a tendon or a muscle in the scapular area.  On attempts 
to move the shoulders in most directions, the veteran 
complained of pain and was unable to perform the necessary 
exams.  Any attempts at shoulder internal/external rotation 
were met with immediate pain.  There was tenderness on 
pressure in the upper thoracic vertebral areas.  The examiner 
noted that the range of motion of the shoulders was severely 
limited, presumably secondary to pain, as the veteran 
indicated that he had pain that prevented him from moving the 
shoulders to any significant degree.  The veteran reported 
that he had the pain all of the time and that he worked as a 
mail carrier and drove a truck.  The diagnosis was bilateral 
scapulothoracic syndrome.

The veteran underwent a VA medical examination in January 
1999.  He complained of pain, weakness, and stiffness in both 
scapular areas.  There was no swelling, heat or redness, 
instability or giving way, but he complained of fatigability 
and lack of endurance.  He complained of flare-up of pain 
over the thoracic spine in the area between the cervical and 
thoracic spine.  He stated that this occurred about 3 times 
per week and lasted anywhere from 2 to 4 minutes.  He 
reported 100 percent increased severity during these periods 
of time and that he was 100 percent functionally impaired.  
He reported working 40 hours per week at a post office, 
although he said that he worked only 5 of 8 hours per day.  
It was noted that he was right-handed and that he complained 
of the back pain affecting his job.  He was not very specific 
on what specific activities were affected by the pain.  He 
mentioned driving a car was affected.  The examiner noted 
that the veteran's functional impairment was definitely 
caused by pain, not necessarily by weakness.  The specific 
joints affected seemed to be those involving the bilateral 
shoulders and the cervical and thoracic spine.  The examiner 
noted that the veteran reported that he couldn't do anything 
during the 4 to 5 minutes of flare-up of the joint pain, and 
that he was able to work 40 hours per week.  It was noted 
that the veteran simply did not move his shoulders and neck 
because of the pain.  On passive movement of the joint, there 
was no loss of motion.  There was no weakened movement or 
incoordination.  The diagnosis was possible bilateral 
scapulothoracic syndrome.  CT (computed tomography) scan of 
the thoracic spine and X-rays of the neck were requested.  
The CT scan of the thoracic spine was unremarkable.  The X-
rays of the cervical spine revealed mild degenerative disease 
at C3-4-5.


B.  Legal Analysis

The veteran's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran is right-handed.  A 
20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 20 percent evaluation is warranted for limitation 
of motion of the minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level.  A 30 percent evaluation is warranted for limitation 
of motion of the major arm when motion is limited to midway 
between the side and shoulder.  A 30 percent evaluation for 
limitation of motion of the minor arm requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 
5201.

The standard range of motion of the shoulder is 180 degrees 
of forward elevation (flexion).  38 C.F.R. § 4.71, Plate I.

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290.

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warrants a noncompensable evaluation.  A 
10 percent evaluation requires either moderate or severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5291.

The evidence in this case is unclear as to the exact 
limitation of motion of the right and left arms.  Recent VA 
medical examination of the veteran indicate that he has 
severe limitation of motion of the arms or elevation of the 
shoulders, but these reports also indicate that there is a 
subjective factor to this finding as the veteran is unwilling 
to lift his arms.  Under the circumstances, the Board finds 
that no useful purpose would be served by having the veteran 
undergo another VA medical examination.  Other medical 
evidence indicates that the veteran has full range of motion 
of the shoulders, and the evidence indicates that he works 
full-time as a mail carrier although he needs to take 
occasional time off from work due to aggravation of his 
shoulder and back pain.  Under the circumstances, it is 
unlikely that he is unable to raise his arm to shoulder 
levels except during episodes of flare-up of the pain of the 
shoulders or back.  Hence, the Board finds that 20 percent 
evaluations for the veteran's right and left shoulder 
conditions under diagnostic code 5201 best represent his 
disability picture.  38 C.F.R. § 4.7.

The evidence also indicates that the veteran has back pain 
secondary to the scapulothoracic syndrome of the right and 
left shoulders manifested primary by functional impairment or 
limitation of motion of the neck and thoracic spine.  The 
evidence also indicates that the veteran has degenerative 
arthritis of the cervical spine, but it does not link this 
condition to the service-connected  scapulothoracic syndrome 
of the right and left shoulder.  As with the shoulders, the 
functional impairment of the neck and mid back is affected by 
subjective complaints by the veteran.  Nevertheless, the 
overall evidence indicates that the scapulothoracic syndrome 
of the right and left shoulders causes some functional 
impairment of the neck and mid back.  Under the 
circumstances, the Board finds that the evidence supports 
granting the minimum compensable evaluations for the cervical 
spine and thoracic spine based on mild and moderate 
functional impairment or limitation of motion under 
diagnostic code 5290 and 5291, respectively, with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
dealing with functional loss due to weakness, fatigability, 
incoordination and pain.

The evidence does not show that the veteran has functional 
impairment of the right shoulder manifested by the inability 
to raise the right arm to midway between the side and 
shoulder level, functional impairment of the left shoulder 
manifested by the inability to raise the left arm to 25 
degrees from the side, functional impairment of the cervical 
spine manifested by moderate limitation of motion or 
functional impairment of the thoracic spine manifested by 
severe limitation of motion.  Hence, the preponderance of the 
evidence is against the claims for ratings in excess of 
20 percent for the right and left shoulder disorders, and 
ratings in excess of 10 percent for the neck and thoracic 
spine conditions.  Since the preponderance of the evidence is 
against the claims for ratings in excess of 20 percent for 
the right and left shoulder conditions and ratings in excess 
of 10 percent for the neck and thoracic spine conditions, the 
benefit of the doubt doctrine is not for application with 
regard to these claims.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence 
supports granting separate 10 percent ratings for the neck 
pain and thoracic spine pain, but no more.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the reported 
limitation of motion or functional impairment due to pain 
seems to affect primarily the neck, shoulders, and mid back; 
the functional impairment due to pain has been considered in 
the evaluations assigned for the shoulders, mid back, and 
neck conditions; and it appears that the limitation of motion 
or functional impairment due to pain of these joints are best 
evaluated as 20 or 10 percent disabling under Diagnostic Code 
5201, 5290, and 5291, as above.


The record raises the issue of an extraschedular evaluation 
for the veteran's service-connected right and left shoulder 
disorders as provided by 38 C.F.R. § 3.321(b).  In a May 1999 
RO rating decision, the RO determined the evidence did not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  While the evidence indicates that the 
veteran occasionally misses work due to pain associated with 
his scapulothoracic syndrome of the right and left shoulders, 
it also indicates that he works full time at a post office.  
Under the circumstances, the Board finds that the evidence 
does not warrant a remand of this matter to the RO for 
submission to the VA Under Secretary for Benefits for 
additional consideration of an extraschedular rating for the 
veteran's service connected scapulothoracic syndrome of the 
right and left shoulders.  VAOPGCPREC 6-96.



ORDER

An evaluation in excess of 20 percent for the scapulothoracic 
syndrome of the right shoulder is denied.

An evaluation in excess of 20 percent for the scapulothoracic 
syndrome of the left shoulder is denied.  

A separate 10 percent evaluation for functional impairment of 
the cervical spine is granted, subject to the regulations 
applicable to the payment of monetary benefits.

A separate 10 percent evaluation for functional impairment of 
the thoracic spine is granted, subject to the regulations 
applicable to the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

